Citation Nr: 1417319	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-24 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Prior to June 11, 2012, entitlement to an initial disability rating greater than 10 percent for posttraumatic stress disorder (PTSD).

2.  On and after June 11, 2012, entitlement to a disability rating greater than 30 percent for PTSD.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981 and from December 1990 to May 1991 with Reserve obligations from February 1981 to December 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which awarded service connection for PTSD and assigned a 10 percent disability rating, effective January 3, 2006.  The Veteran perfected an appeal of the assigned rating, and in May 2012, the Board remanded the case for a current examination.  After the requested examination was conducted, the Appeals Management Center (AMC) increased the Veteran's disability rating to 30 percent, effective June 11, 2012, and the case was returned to the Board.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in an April 2006 statement the Veteran indicated that he suffers from high blood pressure, hypertension, sleep apnea, and sinus problems.  Additionally, in December 2012, the Veteran indicated that he experiences fatigue and headaches.  If the Veteran wishes to seek service connection for any of these conditions, he or his representative should do so by filing a claim, with specificity as to the conditions claimed, with the RO.   


FINDINGS OF FACT

1.  Prior to October 15, 2008, the Veteran's PTSD resulted in no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

2.  On and after October 15, 2008, the Veteran's PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment.  


CONCLUSIONS OF LAW

1.  Prior to October 15, 2008, the criteria for an initial disability rating greater than 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).  

2.  With resolution of reasonable doubt in the Veteran's favor, on and after October 15, 2008, the criteria for a 30 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4,21, 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the notice, VA must inform the claimant of what information and evidence the claimant is expected to provide and what information and evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  For service-connection claims, the notice must also address the additional elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2006 that informed the Veteran of the evidence required to substantiate his claim and of the Veteran's and VA's respective duties related to obtaining evidence.  The letter also explained how VA determines the disability rating and effective date of claims that are found to be service-connected.  Accordingly, the Board finds that VA satisfied its duty to properly notify the Veteran. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA obtained the Veteran's service treatment records and associated private treatment records provided by the Veteran with the claims file; the Veteran did not identify any VA treatment.  In addition, the Board instructed the RO/AMC in its May 2012 remand to request that the Veteran provide details of any treatment for his PTSD.  The RO/AMC sent a May 2012 letter consistent with the Board's instructions and therefore complied with the Board's remand instructions in this regard.  

VA provided the Veteran with relevant examinations in May 2007, October 2008, and June 2012.  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2012 VA examiner considered the Veteran's claims file, examined the Veteran, described the Veteran's disability in detail, and provided an analysis to support her conclusions.  The VA-authorized examiner who completed the May 2007 and October 2008 examinations reviewed the Veteran's medical history, examined the Veteran, described the Veteran's disability in detail, and supported any conclusions with sufficient analysis.  Thus, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an examination is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  The June 2012 examiner also provided the details requested in the May 2012 remand, and the RO/AMC complied with the Board's remand instructions in this regard as well.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notice and assistance requirements.  The claim on appeal is therefore ready to be considered on the merits.

II.  Disability Rating  

The Veteran contends that he is entitled to higher disability ratings for his PTSD.

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a staged rating is warranted for the Veteran's PTSD.  

The criteria for evaluating disability due to service-connected mental disorders, including PTSD, is specified by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 10 percent disability rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or where symptoms are controlled by continuous medication.  Id.

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted where there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, and a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 116-18.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health/illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  An examiner's choice of GAF score and opinion as to the level of occupational and social impairment are not binding on the Board.  See 38 C.F.R. § 4.2.

In a September 2006 psychiatric evaluation from a private physician the Veteran was diagnosed with PTSD.  The Veteran reported noticing that he is more short-tempered than he used to be and that he gets upset easily at work and will either walk away or fuss at his co-workers.  He reported that his girlfriend has also noticed his short temper.  The Veteran admitted to having occasional nightmares.  He also reported difficulty being in crowds and that he feels edgy, begins to sweat, and feels he is being watched; as a result the Veteran tended to avoid places like sporting events, dance clubs, and malls.  The Veteran also reported feeling "jumpy" when he hears loud noises and having vivid memories of what happened in service.  In the mental status examination, the physician noted that the Veteran was well groomed and cooperative.  His speech was normal in intensity and speed.  His thought process was logical, coherent, and goal directed.  His thought content was without delusions, hallucinations, or obsessions.  He was alert and oriented to person, place, time, and situation.  His immediate, recent, and remote memories were intact, he was able to think abstractly, his attention and concentration were intact, and he was insightful.  The physician reported that the Veteran's symptoms had "not yet caused clinically significant impairment in [his] social, occupational or personal functioning."  

The May 2007 VA-authorized examination showed symptoms including nightmares, flashbacks, irritability, startling easily, being hypervigilant, recurring memories, sense of a foreshortened life, and being avoidant.  The Veteran reported that because of the symptoms he does not get along with people at work.  He described his relationship with his supervisor and co-workers as fair.  Regarding his stressor, an incident involving SCUD missiles, the Veteran reported recollections of the event happening every couple of months, distressing dreams of the event happening every 3 or 4 months, feeling of the traumatic event recurring happening twice a year, intense distress at exposure to similar events characterized by sweating, rapid breathing, and being fearful, and physiological reactivity (sweating and breathing hard) to cues that symbolize an aspect of the event.  The Veteran also reported avoiding stimuli associated with the trauma.   

On Mental Status Examination, the examiner observed that appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal with flattened affect.  Communication, speech, and concentration were normal.  Panic attacks were absent.  There were signs of suspiciousness, but no delusional history or hallucinations.  Obsessional rituals (checking a room, going back and forth) were present but not severe enough to interfere with routine activities.  Thought processes were appropriate.  Judgment was not impaired.  Abstract thinking and memory were normal.  Suicidal and homicidal ideation were absent.  The examiner found that the Veteran's psychiatric symptoms are mild or transient and cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  

The October 2008 VA-authorized examination showed symptoms including difficulty falling and staying asleep, nightmares, flashbacks, recurring memories, being irritable, startling easily, obsessive rituals of checking, and agoraphobia.  The Veteran indicated that these symptoms result in him "sometimes" getting into arguments.  The Veteran reported that his relationship with his supervisor and co-workers was good.  Panic attacks were present and occurred less than once per week.  The Veteran described constant recollections of the stressor event.  Twice monthly, he experienced distressing dreams of the event and a feeling as if the traumatic event were recurring.  He experienced intense distress (getting emotional) at exposure to similar events and felt nervous when exposed to cues that symbolize an aspect of the event.  On mental status examination, the Veteran's affect and mood were normal.  The examiner noted that the Veteran is suspicious and has a delusional history, described as feeling people are out to get him, that they don't help him at work to make his job easier, and he gets upset.  No delusion was observed at the time of examination.  Memory was within normal limits.  The examiner observed that the Veteran is able to establish and maintain effective work and social relationships and effective family role functioning. 

On the June 2012 examination, after reviewing the record and examining the Veteran, the examiner diagnosed PTSD, assigned a GAF score of 70, and explained that the score was based on: the Veteran's report that he has worked full-time for many years and does not report more than occasional difficulties related to psychological symptoms at work and has been written up once in 21 years due to failure to follow procedure; his report of having generally good relationships with his family members, having a number of friends, and occasional, but regular, attendance at church; his report of  having a number of activities he finds enjoyable though he does note some mild loss of interest in activities; and his report that he is able to complete all activities of daily living without significant impairment.  Additionally, although the Veteran was not married, he reported having a long-term relationship of fair to good quality.  The examiner opined that the Veteran's level of impairment is best described as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Symptoms identified in the June 2012 examination included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and flattened affect.  The Veteran also described symptoms including nightmares, mood swings, avoiding crowded places, feeling jumpy and feeling angry.  The Veteran denied taking any medication for his symptoms, denied any hospitalizations related to his PTSD symptoms, and denied any history of suicidal ideation or attempts.  

On examination, the Veteran was neatly dressed and groomed.  His speech was within normal limits, but somewhat slow-paced, and was logical, goal directed, and clear and understandable.  There was no evidence of speech that was circumstantial, tangential, illogical, or irrelevant.  The Veteran's affect was constricted in range and generally mildly dysphoric.  The Veteran's attention was good and he was oriented to person, time, and place.  He showed no evidence of unusual or abnormal thought processes or thought content, although thoughts were somewhat depressive.  No delusions or hallucinations were apparent in the interview.  His judgment was good, and his insight fair.  The Veteran denied suicidal or homicidal thoughts, and reported that he sometimes gets angry, although he denied a history of violence or assaults.  He did not have inappropriate behavior, was able to maintain personal hygiene, and did not have problems with activities of daily living other than loss of interest in sports/exercise and other recreational activities.  

The Veteran also completed several tests, including the Beck Depression Inventory-II (BDI-II) and The Saint Louis University Mental Status Examination (SLUMS).  The BDI-II showed severe symptoms of punishment feelings; moderate symptoms of agitation, changes in sleeping pattern, and changes in appetite; and mild symptoms of sadness, pessimism, past failure, loss of pleasure, guilty feelings, self-criticalness, crying, loss of interest, indecisiveness, loss of energy, irritability, and concentration difficulty.  The SLUMS showed that the Veteran's remote and recent memory were grossly intact and his immediate memory was mildly impaired.  His overall score suggested mild cognitive impairment.  

In a December 2012 statement, the Veteran disagreed with the June 2012 examiner's characterization of depressed mood or feeling "down."  The Veteran reported suffering from episodes of "all-encompassing low mood accompanied by low self-esteem/worth and loss of interest/pleasure in activities [he] previously enjoyed such as football."  He also reported that his "eating habits are not a priority," that he experiences fatigue and headaches, and has gained a lot of weight.  He also reported almost daily intruding/racing thoughts that decrease his focus and concentration and described that while at work he must constantly write notes to himself to complete tasks, decreasing his work output and efficiency.  The Veteran also reported that throughout the day he perceives that "harmful/hostile incidents/actions may occur."  

The Board concludes that prior to October 15, 2008, the Veteran's symptoms did not more nearly approximate the criteria for a rating higher than 10 percent.  As to occupational and social impairment, a private physician reported in September 2006 that the Veteran's PTSD symptoms had "not yet caused clinically significant impairment in [his] social, occupational or personal functioning," and a VA-authorized examiner found in May 2007 that his psychiatric symptoms were mild or transient and caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress, i.e., the level of occupational and social impairment associated with a 10 percent rating.  

During this time period, symptoms associated with a 30 percent rating (or others of similar severity, frequency, and duration), including mild memory loss and panic attacks (weekly or less often), were absent.  Rather, the Veteran's primary symptoms were a short temper, resulting in some problems at work (not getting along with people and getting easily upset, but no reported violence), and a fear of crowds that was not linked with any decrease in work efficiency.  Other symptoms, such as recollections of the stressor event and disturbing dreams, were infrequent.   Although the Veteran exhibited some symptoms described in the 30 percent criteria, such as suspiciousness, and higher criteria, such as flattened affect, the Board finds the private physician's and examiner's descriptions of the Veteran's occupational and social impairment convincing and concludes that these symptoms did not result in the required level of impairment for a rating higher than 10 percent.   

Beginning on October 15, 2008, the Veteran's PTSD most closely approximated the criteria for a 30 percent rating.  As first noted on the October 2008 VA-authorized examination, the Veteran began experiencing panic attacks (less than once per week).  Although he reported that his relationship with his supervisor and co-workers was good, he also reported that as a result of his symptoms he sometimes got into arguments.  Certain symptoms also increased in frequency compared to the May 2007 examination.  For example, the October 2008 examination shows constant recollections of the stressor event and twice monthly distressing dreams of the event and feelings as if the traumatic event were recurring.  Similarly, the June 2012 examination showed symptoms including depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and mild memory loss.  Resolving reasonable doubt in the Veteran's favor, a rating of 30 percent is warranted for this time period.  

A rating higher than 30 percent is not warranted for any period of time on appeal.  The Board finds that "sometimes" getting into arguments is consistent with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks (i.e., the 30 percent criteria).  Additionally, the October 2008 examiner observed that the Veteran was able to establish and maintain effective work and social relationships, indicating both that any occupational impairment was occasional and intermittent, and that the Veteran did not exhibit the symptom of difficulty in establishing and maintaining effective work and social relationships.  As described in the most recent June 2012 examination, the Veteran has been working at his current job for approximately 21 years and denies missing work related to his psychological symptoms.  He has several friends and has good relationships with his remaining siblings.  He has never been married, but has been dating the same woman for approximately 15 years.  As a result, the Board finds that the Veteran's PTSD has never more nearly approximated occupational and social impairment with reduced reliability and productivity.  

Additionally, the Veteran's symptoms are generally not of similar severity, frequency, and duration as those described in the higher rating criteria.  His panic attacks occur less than weekly.  Although the October 2008 examiner noted obsessional rituals of "checking," they were not severe enough to interfere with routine activities.  The October 2008 examiner also noted a delusional history but no delusion on examination, and the described effect of the Veteran's delusion (feeling that people are out to get him and that they don't help at work to make his job easier) is the Veteran getting upset.  The Board finds that this is not the type of delusion contemplated by the 100 percent rating criteria, i.e., persistent delusions resulting in total occupational and social impairment.  The June 2012 examiner reported that the Veteran's speech was slow-paced, but still within normal limits, and was logical, goal directed, clear, and understandable, with no evidence of circumstantial, tangential, illogical, or irrelevant speech.  The Veteran denied suicidal or homicidal thoughts.  Although he reported that he sometimes gets angry, he denied history of violence or assaults.  The June 2012 examiner observed that he does not have inappropriate behavior, is able to maintain personal hygiene, and only has mild problems with engaging in sports/exercise and other recreational activities due to loss of interest, and all other activities of daily living are normal.  

To the extent that the Veteran does experience symptoms that are listed in the higher criteria, e.g., flattened affect, or symptoms of similar severity, frequency, and duration, those symptoms do not result in the required level of occupational and social impairment for a rating above 30 percent, as discussed above.  Although the Veteran reported in a December 2012 statement that he must constantly write notes to himself while at work in order to complete his tasks, resulting in decreased output and efficiency, the Veteran's PTSD does not result in reduced reliability, as the Veteran denies missing work due to his psychological symptoms and an isolated incident of discipline at work, i.e., being written up once in 21 years, does not rise to the level of reduced reliability.  The Board finds that the Veteran's description of his symptoms and the June 2012 examination findings, including those related to mild impairment of immediate memory and mild cognitive impairment, most nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood and mild memory loss (such as forgetting names, directions, and recent events).  

The Board acknowledges that as a practical matter the change in the Veteran's PTSD symptoms likely did not occur on the exact date of his examination.  However, the Veteran does not receive treatment for his condition, and a more precise date cannot be determined from the evidence of record; the Board must assign ratings on the basis of the facts found, not mere speculation.  See Fenderson, 12 Vet. App. at 126.  

With respect to an extraschedular rating, the applicable rating criteria fully contemplate the manifestation of the Veteran's PTSD.  38 C.F.R. § 3.321 (2013).  Notably, the symptoms listed in the rating criteria are only examples, and the Board has considered all of the Veteran's symptoms, including mild cognitive impairment and fear of crowds.  See 38 C.F.R. § 4.130.  The rating criteria are thus adequate to evaluate the disability.  Additionally, in the June 2012 examination, the Veteran denied missing work due to his PTSD symptoms, denied attending counseling or taking medication for his symptoms, and there is no evidence of hospitalization related to PTSD or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Prior to October 15, 2008, entitlement to an initial disability rating greater than 10 percent for PTSD is denied.  

On and after October 15, 2008, entitlement to a disability rating of 30 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


